*48On Petition for Rehearing.
Batman, C. J.
—Appellant, in an able brief on her petition for a rehearing, contends that the decision of the court in this case contravenes a ruling precedent of the Supreme Court, as found in certain cases cited, to the effect that beneficiaries in insurance contracts of the kind involved in this action have no vested interest therein until the death of the insured. There is nothing in the original 'opinion in this case, when properly construed, that either expressly or impliedly sustains this contention. We do not hold that the children of the insuréd had any interest whatever in the contract of insurance, as beneficiaries or otherwise, that could not have been fully and completely divested by the insured, if he had elected to do so, and had taken the proper steps to accomplish that purpose. The true purport of our holding is not that he could not have done so, but that he did not do so. The special finding of facts- shows that on October 14, 1907, the insured, by an instrument in writing, specifically designated his children as beneficiaries in his insurance contract. The interest thus conferred was never divested unless the tripartite agreement of June 10,1911, worked that result. Appellant insists that 'whether or not it worked such a result must be determined from the provisions of certain by-laws, which formed a part of the contract of insurance, which provided that members procuring loans must furnish life insurance, which, in case of death, will be available to discharge such loans, and also which limit the persons who may become beneficiaries, but excepting from such limitation the superintendent of the relief department, when an assign*49ment of such contract is made to him to secure a loan from the savings feature made to the insured. We cannot agree with this contention, but, on the contrary, hold that the effect of such agreement must be determined from its own provisions, as stated in our original opinion, which led to the conclusion there announced. It is quite apparent that such agreement, to which both the relief department and the improvement company were parties, might have been so drawn as to have fully complied with all the requirements of the by-laws,' and to have accomplished the result for which appellant contends, but we hold that a fair interpretation of the same shows that was not done. The improvement company and relief department could waive a strict compliance with the requirement that life insurance should be obtained, and made available, in case of death, for the discharge of the loan made the insured, and could, as far as their interests were concerned, waive any formality that may have been prescribed in that regard. The only right which the superintendent of the relief department had to the proceeds of the insurance certificate in question came through the tripartite agreement. His power to dispose of the same was limited thereby. To read anything into said agreement not expressly stated or reasonably implied would be to make a new contract for the parties, which the law forbids. If it be said that the tripartite agreement does not control the disposition of the proceeds of said certificate because not in conformity with the provisions of the by-laws which form a part of the msurqnce contract, then the designation of beneficiaries made by the insured on October 14, 1907, would stand unmodified, as the evidence fails to dis*50close any other effort on the part of the insured, to divest, limit, or incumber the contingent interest created thereby. This, however, would weaken rather than strengthen appellant’s contention. A reconsideration of the questions presented leads us to conclude that the decision announced in our original opinion is correct.. The petition for a rehearing is therefore overruled.